Order filed October 31, 2013




                                               In The

                            Fourteenth Court of Appeals
                                      NO. 14-12-00514-CR
                                           ____________

                              ANDRE JAMAL SLOAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                           On Appeal from the 248th District Court
                                   Harris County, Texas
                               Trial Court Cause No. 1347009

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #1, #1A, # 2 and #2A.

      The clerk of the 248th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #1, #1A, # 2 and #2A, on or before November 8, 2013. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibits #1, #1A, # 2 and #2A, to the clerk of the 248th District Court.



                                               PER CURIAM